
	

113 HR 637 IH: Preserving American Privacy Act of 2013
U.S. House of Representatives
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 637
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2013
			Mr. Poe of Texas (for
			 himself and Ms. Lofgren) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for a legal framework for the operation of
		  public unmanned aircraft systems, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Preserving American Privacy Act of
			 2013.
		2.Use of unmanned
			 aircraft systems
			(a)In
			 generalPart II of title 18,
			 United States Code, is amended by inserting after chapter 205 the
			 following:
				
					205AUse of unmanned
				aircraft systems
						
							3119a. Definitions.
							3119b. Use of public unmanned aircraft systems.
							3119c. Use of covered information as evidence.
							3119d. Administrative discipline.
							3119e. Reporting.
							3119f. Private use of unmanned aircraft systems.
							3119g. Application with other Federal laws.
							3119h. Ban on weaponization.
							3119i. Rule of construction regarding State laws on unmanned
				  aircraft system usage.
						
						3119a.DefinitionsIn this Act:
							(1)Court of
				competent jurisdictionThe term court of competent
				jurisdiction includes—
								(A)any district court
				of the United States (including a magistrate judge of such a court) or any
				United States court of appeals that—
									(i)has jurisdiction
				over the offense being investigated;
									(ii)is in a district
				in which the public unmanned aircraft system is located or where the public
				unmanned aircraft system is being or sought to be operated; or
									(iii)is acting on a
				request for foreign assistance pursuant to section 3512 of title 18, United
				States Code; or
									(B)a court of general
				criminal jurisdiction of a State authorized by the law of that State to issue
				search warrants.
								(2)Covered
				informationThe term
				covered information means—
								(A)information that
				is reasonably likely to enable identification of an individual; or
								(B)information about
				an individual’s property that is not in plain view.
								(3)Governmental
				entityThe term governmental entity means a
				department or agency of the United States or any State or political subdivision
				thereof.
							(4)Public unmanned
				aircraft systemThe term
				public unmanned aircraft system has the meaning given such term
				in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
				note).
							(5)StateThe
				term State means any State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, and any territory or possession of
				the United States.
							(6)Unmanned
				aircraft systemThe term
				unmanned aircraft system has the meaning given such term in
				section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101
				note).
							3119b.Use of public
				unmanned aircraft systems
							(a)ApplicationA governmental entity shall operate any
				public unmanned aircraft system only in accordance with this Act.
							(b)MinimizationIn operating a public unmanned aircraft
				system or disclosing any covered information collected by such operation, a
				governmental entity shall minimize, to the maximum extent practicable, the
				collection or disclosure of such covered information.
							(c)Data collection
				statement required
								(1)Concurrent with an
				application for a certificate or license to operate a public unmanned aircraft
				system in the national airspace, a governmental entity shall submit to the
				Attorney General a data collection statement, in such form and manner as the
				Attorney General may by rule require, that describes—
									(A)the purpose for
				which the public unmanned aircraft system will be used;
									(B)whether the public
				unmanned aircraft system is capable of collecting covered information;
									(C)the length of time
				for which the collected covered information will be retained;
									(D)an individual
				point of contact for citizen feedback;
									(E)the particular
				unit of the governmental entity responsible for safe and appropriate operation
				of the public unmanned aircraft system;
									(F)the rank and title
				of the individual who may authorize the operation of the public unmanned
				aircraft system;
									(G)the applicable
				data minimization policies barring the collection of covered information
				unrelated to the investigation of crime and requiring the destruction of
				covered information that is no longer relevant to the investigation of a crime;
				and
									(H)the applicable
				audit and oversight procedures that ensure governmental entities and those
				acting on their behalf use the unmanned aircraft system only as authorized,
				within the scope of the data collection statement, and in compliance with data
				minimization policies.
									(2)The applicant is responsible for submitting
				to the Attorney General updates to the data collection statement.
								(3)The Attorney
				General may request that the Secretary of Transportation revoke the certificate
				or license to operate the public unmanned aircraft system in the national
				airspace if the operator’s activity contravenes the data collection statement
				disclosures required in paragraph (1).
								(4)Not later than 6
				months after the date of enactment of this Act, the Attorney General shall
				issue regulations to establish a database, that is publicly accessible via
				electronic means, indexing the certificates or licenses and the associated data
				collection statements described in this subsection for public unmanned aircraft
				systems operated within the national airspace.
								3119c.Use of
				covered information as evidence
							(a)In
				generalCovered information
				that a governmental entity collects by operation of a public unmanned aircraft
				system, and evidence derived from such covered information, may not be received
				as evidence against an individual in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, officer, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or a
				political subdivision thereof, unless such operation and collection, or
				disclosure of such covered information is in accordance with this Act.
							(b)Prohibition on
				use for law enforcement purposesExcept as provided in subsection (c), a
				governmental entity may not—
								(1)operate a public
				unmanned aircraft system for a law enforcement purpose to collect covered
				information; or
								(2)disclose covered
				information so collected.
								(c)ExceptionsA
				governmental entity may operate a public unmanned aircraft system and may
				collect or disclose covered information acquired by such operation for a law
				enforcement purpose only if such operation, collection, or disclosure is in
				accordance with any of the following:
								(1)WarrantThe operation, collection, or disclosure
				is—
									(A)pursuant to a
				warrant issued by a court of competent jurisdiction; and
									(B)not later than 10
				days after the execution of the warrant, the governmental entity that sought
				the warrant serves a copy of the warrant on each person on whom covered
				information was collected, except, if providing such notice would seriously
				jeopardize an ongoing criminal or national security investigation, the court
				may delay such notice on request of the governmental entity.
									(2)OrderThe operation, collection, or disclosure is
				pursuant to an order that may be lawfully issued by a court of competent
				jurisdiction—
									(A)based on the allegation by the governmental
				entity requesting such order of specific and articulable facts showing a
				reasonable suspicion of criminal activity and a reasonable probability that the
				operation of a public unmanned aircraft system will provide evidence of such
				criminal activity;
									(B)authorizing the operation of a public
				unmanned aircraft system only in a stipulated public area for a period of not
				more than 48 hours;
									(C)which may be renewed at the court’s
				discretion for a total period of operation of not longer than 30 days;
				and
									(D)notice is
				provided—
										(i)not later than 10
				days after the termination of which, by serving a copy on each person on whom
				covered information was collected; or
										(ii)not less than 48
				hours prior to such operation, to the public in the stipulated public area, by
				prominent placement of a notification—
											(I)in a major
				publication (with circulation of more than 1,000 in that area);
											(II)on a public
				Internet Web site of the governmental entity, for the duration of the
				operation; or
											(III)on public
				signage in the area, for the duration of the operation.
											(3)U.S. Land
				BorderThe operation is
				within a distance of 25 miles from any external land boundary of the United
				States and is for the purpose of patrolling or securing the border.
								(4)ConsentThe covered information that is collected
				or disclosed pertains to an individual who provides prior written consent to
				such collection or disclosure.
								(5)EmergencyThe operation is—
									(A)an investigative or law enforcement officer
				reasonably believes that an emergency situation exists that—
										(i)involves—
											(I)immediate danger
				of death or serious physical injury to any person;
											(II)conspiratorial
				activities threatening the national security interest; or
											(III)conspiratorial
				activities characteristic of organized crime; and
											(ii)requires such operation, collection, or
				disclosure before a warrant or order authorizing such operation, collection, or
				disclosure may, with due diligence, be obtained;
										(B)that officer
				applies for such a warrant or order not later than 48 hours after such
				operation begins; and
									(C)that operation is
				terminated immediately on the earlier of when—
										(i)the information
				necessary to resolve the emergency situation is collected; or
										(ii)the court denies
				the application for the warrant or order.
										(6)Effect of
				failure to secure warrant or orderIf a warrant or order described in
				paragraph (5) is denied, then for purposes of subsection (b), an operation,
				collection, or disclosure under that paragraph shall not be considered to be an
				operation, collection, or disclosure authorized under this subsection. Any
				covered information so collected shall be removed from all databases of the
				governmental entity.
								3119d.Administrative
				discipline
							(a)Administrative
				disciplineIf a court or appropriate department or agency
				determines that a governmental entity has violated any provision of this Act,
				and the court or appropriate department or agency finds that the circumstances
				surrounding the violation raise serious questions about whether or not an
				officer or employee of the United States acted intentionally with respect to
				the violation, the department or agency shall, upon receipt of a true and
				correct copy of a decision or findings of the court or appropriate department
				or agency, promptly initiate a proceeding to determine whether disciplinary
				action against the officer or employee is warranted. If the head of the
				department or agency involved determines that disciplinary action is not
				warranted, such head shall notify the Inspector General with jurisdiction over
				the department or agency concerned and shall provide the Inspector General with
				the reasons for such determination.
							(b)Improper
				disclosure is violationAny willful disclosure or use by an
				investigative or law enforcement officer or governmental entity of information
				beyond the extent permitted by this Act is a violation of this Act for purposes
				of this section.
							3119e.Reporting
							(a)In January of each
				year, any Federal judge who has issued a warrant or order (or an extension
				thereof) under section 3 on operation of public unmanned aircraft systems that
				expired during the preceding year, or who has denied approval of such a warrant
				or order during that year, shall report to the Administrative Office of the
				United States Courts—
								(1)the fact that an
				order or extension was applied for;
								(2)the kind of order
				or extension applied for;
								(3)the fact that the
				order or extension was granted as applied for, was modified, or was
				denied;
								(4)the period of
				collections authorized by the order, and the number and duration of any
				extensions of the order;
								(5)the offense
				specified in the order or application, or extension of an order; and
								(6)the identity of
				the applying agency making the application and the rank and title of the person
				authorizing the application.
								(b)In March of each
				year the Attorney General, an Assistant Attorney General specially designated
				by the Attorney General, or the principal prosecuting attorney of a State, or
				the principal prosecuting attorney for any political subdivision of a State,
				shall report to the Administrative Office of the United States Courts—
								(1)the information
				required by paragraphs (1) through (6) of subsection (a) with respect to each
				application for an order or extension made during the preceding calendar
				year;
								(2)a general
				description of all the information collected under such order or extension,
				including—
									(A)the approximate
				nature and frequency of incriminating conduct collected;
									(B)the approximate number of persons whose
				covered information was collected; and
									(C)the approximate
				nature, amount, and cost of the manpower and other resources used in the
				collection;
									(3)the number of arrests resulting from
				covered information collected from such order or extension, and the offenses
				for which arrests were made;
								(4)the number of trials resulting from such
				covered information;
								(5)the number of motions to suppress made with
				respect to such covered information, and the number granted or denied;
								(6)the number of convictions resulting from
				such covered information, and the offenses for which the convictions were
				obtained, and a general assessment of the importance of the information
				collected; and
								(7)the information
				required by paragraphs (2) through (6) of this subsection with respect to
				orders or extensions obtained in a preceding calendar year.
								(c)In June of each year the Director of the
				Administrative Office of the United States Courts shall transmit to the
				Congress a full and complete report that includes a summary and analysis of all
				information received under subsection (a) and (b) during the preceding calendar
				year. The Director of the Administrative Office of the United States Courts is
				authorized to issue regulations regarding the content and form of the reports
				required to be filed by subsections (a) and (b) of this section.
							3119f.Private use
				of unmanned aircraft systemsIt shall be unlawful to intentionally
				operate a private unmanned aircraft system to capture, in a manner that is
				highly offensive to a reasonable person, any type of visual image, sound
				recording, or other physical impression of a individual engaging in a personal
				or familial activity under circumstances in which the individual had a
				reasonable expectation of privacy, through the use of a visual or auditory
				enhancing device, regardless of whether there is a physical trespass, if this
				image, sound recording, or other physical impression could not have been
				achieved without a trespass unless the visual or auditory enhancing device was
				used.
						3119g.Application
				with other Federal lawsNothing in this Act may be construed to
				modify, limit, or supersede the operation of chapter 119 of title 18, United
				States Code.
						3119h.Ban on
				weaponizationIt shall be
				unlawful for any investigative or law enforcement officer or private individual
				to operate an unmanned aircraft system that is armed with a firearm (as such
				term is defined in section 921 of title 18, United States Code) within the
				airspace of the United States.
						3119i.Rule of
				construction regarding State laws on unmanned aircraft system
				usageNothing in this Act
				shall be construed to preempt any State law regarding the use of unmanned
				aircraft systems exclusively within the borders of that
				State.
						.
			(b)Clerical
			 amendmentThe table of
			 chapters for part II of title 18, United States Code, is amended by inserting
			 after the item relating to chapter 205 the following:
				
					
						205A.Use of
				  unmanned aircraft
				  systems3119a
					
					.
			
